[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                           U.S. COURT OF APPEALS
                               No. 08-15796                  ELEVENTH CIRCUIT
                                                                 JULY 28, 2009
                           Non-Argument Calendar
                                                              THOMAS K. KAHN
                         ________________________
                                                                    CLERK

                           Agency No. A200-032-120

WU LIU,


                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                 (July 28, 2009)

Before BIRCH, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Wu Liu, a native and citizen of China, petitions for review of the Board of
Immigration Appeals’s (“BIA”) decision affirming the Immigration Judge’s (“IJ”)

order finding him removable and denying his application for asylum, withholding

of removal, and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman or Degrading Treatment or Punishment (“CAT”). On

appeal, Liu argues that the IJ erred in finding that Liu’s testimony was not credible

and that he was not entitled to asylum, withholding of removal, or CAT relief. He

also contends that he is entitled to asylum, withholding of removal, or CAT relief

because he suffered past persecution or has a well-founded fear of future

persecution based on his activism in Falun Gong.

      We lack jurisdiction to consider Liu’s arguments that he is entitled to

asylum, withholding of removal, or CAT relief based on his activism in Falun

Gong because he failed to raise these arguments before the BIA. Amaya-

Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006) (per

curiam). Thus, the only issue before us is whether Liu has met his burden of

showing that the IJ’s adverse credibility determination was not based on substantial

evidence. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005).

      We review administrative fact findings, including credibility determinations,

under the substantial evidence test, which requires that the record evidence be

viewed in the light most favorable to the agency decision. Id. at 1286. We review

only the BIA’s decision unless the BIA expressly adopted the IJ’s decision. Ruiz v.
                                          2
Gonzales, 479 F.3d 762, 765 (11th Cir. 2007). Here, we review the decisions of

both the IJ and the BIA because the BIA adopted the IJ’s reasoning. Al-Najjar v.

Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

      We are not permitted to substitute our judgment for that of the IJ with

respect to credibility findings, and we cannot overturn a credibility finding unless

the record compels it. Forgue, 401 F.3d at 1286-87. An adverse credibility

determination may not be reversed merely because the record may support a

contrary conclusion. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th Cir. 2006)

(per curiam). Under the highly deferential standard of review, we must affirm the

IJ’s credibility determination if it is supported by “reasonable, substantial, and

probative evidence on the record considered as a whole.” Forgue, 401 F.3d at

1286. The IJ is required to provide specific, cogent reasons for making an adverse

credibility finding, and the petitioner bears the burden of demonstrating that the

credibility finding was not supported by specific, cogent reasons or was not based

on substantial evidence. Id. at 1287. As amended by the REAL ID Act of 2005, 8

U.S.C. § 1158(b)(1)(B)(iii) provides:

      Considering the totality of the circumstances, and all relevant factors,
      a trier of fact may base a credibility determination on the demeanor,
      candor, or responsiveness of the applicant or witness, the inherent
      plausibility of the applicant’s or witness’s account, the consistency
      between the applicant’s or witness’s written and oral statements
      (whenever made and whether or not under oath, and considering the
      circumstances under which the statements were made), the internal
                                           3
      inconsistency of each such statement, the consistency of such
      statements with other evidence of record (including the reports of the
      Department of State on country conditions), and any inaccuracies or
      falsehoods in such statements, without regard to whether an
      inconsistency, inaccuracy, or falsehood goes to the heart of the
      applicant’s claim, or any other relevant factor. There is no
      presumption of credibility, however, if no adverse credibility
      determination is explicitly made, the applicant or witness shall have a
      rebuttable presumption of credibility on appeal.

8 U.S.C. § 1158(b)(1)(B)(iii)); see also Kueviakoe v. U.S. Att’y Gen., 567 F.3d

1301 (11th Cir. 2009) (per curiam).

      We disagree with Liu that the IJ’s adverse credibility finding was improper.

The IJ supported his adverse credibility finding with “specific, cogent reasons.”

The record shows that the IJ considered the totality of the circumstances in finding

inconsistencies in Liu’s testimony. First, Liu originally told immigration officials

that he came to the United States to live with an uncle, whose address and phone

number Liu did not know, but did not report that he was escaping persecution in

China. Liu also confused whether his father was arrested in 1998 or 1999 for

practicing Falun Gong, and was inconsistent about who else was in Liu’s prison

cell while he was under arrest. The IJ also found that Liu’s testimony about being

beaten and tortured “was not flush with the type of factual data that springs freely

to the mind of a person who has actually been imprisoned and beaten.” When

questioned about the principles of Falun Gong, Liu failed to demonstrate basic

knowledge of the practice. Liu offers explanations for all of these inconsistencies,
                                          4
but the record does not compel reversal because the IJ’s credibility determination

was supported by “reasonable, substantial, and probative evidence on the record

considered as a whole.” Forgue, 401 F.3d at 1286. Further, Liu’s argument that

the IJ could not consider Liu’s demeanor at the hearing is without merit because

the IJ may consider demeanor in assessing credibility. 8 U.S.C. §

1158(b)(1)(B)(iii).

      Liu has failed to meet his burden of demonstrating that the IJ’s stated

reasons for the adverse credibility determination were not supported by substantial

evidence. The IJ’s determination was supported by the totality of the

circumstances, which included Liu’s inconsistent statements, demeanor, and lack

of knowledge about Falun Gong. Accordingly, we deny the petition as to the

adverse credibility determination, and dismiss the petition as to Liu’s arguments

that were not raised before the BIA.

      PETITION DENIED IN PART AND DISMISSED IN PART.




                                          5